Citation Nr: 1757711	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent for the period prior to January 18, 2017, and in excess of 50 percent for the period from January 19, 2017, to June 8, 2017, for service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously remanded by the Board in March 2015. The Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's March 2015 remand, the RO furnished the Veteran a June 2017 Supplemental Statement of the Case (SSOC), which denied a higher rating in excess of 30 percent for the period prior to January 19, 2017, for anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD). Following the June 2017 SSOC, additional VA treatment records dated January 2017 to August 2017, were added to the record, and such were considered by the RO and readjudicated by the RO in a June 2017 rating decision and in an administrative decision dated August 2017, which includes a Summary of the Case. The June 2017 rating decision and the August 2017 Summary of the Case indicate an increase to 50 percent for the period from January 19, 2017, to June 7, 2017, and an increase to 100 percent for the period from June 8, 2017, forward for anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD). Therefore, the Board finds that the RO has considered and readjudicated the additional evidence of record, and a remand for such consideration is not warranted. Additionally, the Board notes that the additional evidence of record pertains to medical evidence for the period during which the Veteran is granted a 100 percent disability rating (as decided herein). Therefore, the additional medical evidence relates to the period during which the benefit is granted in full (herein), consideration by the RO is not warranted.

As for the issue of TDIU, the Board notes that following the Board's March 2015 remand, the RO provided the Veteran with an SSOC in June 2017, which denied entitlement to a TDIU. As noted above, additional records were added to the record since the last SSOC. However, such records pertain to the period from January 2017 to August 2017, the period for which the Veteran has been granted a 100 percent rating herein for his service-connected anxiety disorder, NOS. As will be discussed further below, the 100 percent rating renders the Veteran's claim for TDIU during this period moot, and therefore, a consideration and adjudication of such new evidence is not warranted. 

Last, as noted above, in a June 2017 rating decision and an August 2017 Summary of the Case, the RO granted an increase to 50 percent for the period from January 19, 2017, to June 7, 2017, and an increase to 100 percent for the period from June 8, 2017, forward for anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD). Given that the benefit was not granted in full for the period prior to June 8, 2017, this period remains on appeal before the Board. However, for the period from June 8, 2017, forward, a 100 percent rating has been granted, and does not remain on appeal before the Board. See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1. For the period prior to January 19, 2017, the Veteran's anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) was manifested by occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgement, thinking and/or mood, with the following symptoms: difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; suspiciousness; chronic impaired sleep; nightmares; flashbacks; recurrent and distressing recollections of the event; disturbances of motivation and mood; diminished interest or participation in significant activities; hypervigilance; irritability or outbursts of anger; difficulty concentrating; exaggerated startle response; mild memory loss; anxiety; suicidal ideation; and panic attacks. A total social and occupational impairment has not been shown.

2. For the period from January 19, 2017, forward, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as persistent danger of hurting self with participation in an in-patient treatment program.

3. For the period prior to January 19, 2017, the Veteran's service connected disability did not render the Veteran unable to secure or follow a substantially gainful occupation.

4. As the Veteran is herein granted a 100 percent schedular rating for his anxiety disorder, NOS, from January 19, 2017, forward, the issue of entitlement to a TDIU is moot for the period on or after January 19, 2017.


CONCLUSIONS OF LAW

1. For the period prior to January 19, 2017, the criteria for an increased rating of 70 percent rating, but no higher, are met for the Veteran's service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2017).

2. For the period from January 19, 2017, forward, the schedular criteria for a 100 percent rating for anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) have been met. 38 U.S.C. § 355 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9413 (2017).

3. For the period prior to January 19, 2017, the criteria for a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

4. Entitlement to a TDIU for the period from January 19, 2017, forward, is moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016). If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

As this claim is on appeal from a decision that granted service connection and assigned a rating, "staged" ratings may be assigned, if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, the Veteran's anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) is currently rated as 30 percent disabling prior to January 19, 2017, and as 50 percent disabling from January 19, 2017, to June 7, 2017. The Veteran claims the ratings do not accurately depict the severity of his condition. 

Under 38 C.F.R. § 4.130, DC 9413 (2017), the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . .100. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical and lay evidence of record warrant an evaluation of 70 percent for the period prior to January 19, 2017, and a 100 percent disability rating from January 19, 2017, forward. See 38 C.F.R. § 4.7.

A. Period Prior to January 19, 2017

For the period on appeal prior to January 19, 2017, the Board finds that the Veteran's symptomatology more nearly approximates a 70 percent rating. 

In July 2008 VA treatment records, the Veteran reported daily anxiety attacks from mild to panic, with anxiety attacks occurring for no reason and lasting 15 minutes. Such panic attacks include shaking, increased heart rate, worry, restlessness, irritability, and muscle tension. The Veteran reported that he hears radio static at times and believes that such are flashbacks from his time working on radios in the service. July 2008 VA treatment records further indicate a visit to the Emergency Room due to depression with suicidal thoughts. 

April 2009 VA treatment records report that the Veteran got out of jail. A July 2009 VA examination reports nightmares and intrusive memories, with the Veteran reporting that he cannot maintain a job because he cannot focus or be around people. In an April 2010 statement, the Veteran reported that he has worked 6 to 7 jobs since leaving the military and that he believed he was unable to maintain such jobs. The Veteran further reported that he was unable to complete school because he was unable to concentrate. The Veteran's GAF scores measured 50-68 throughout 2009.

October 2011 VA examination indicates occasional decrease in work efficiency with symptoms of anxiety, suspiciousness, panic attacks, weekly or less often, chronic sleep impairment, and flattened affect. GAF measured 65. A January 2012 VA examination similarly found occasional decrease in work efficiency. 

VA treatment records throughout 2013 indicate that the Veteran attempted suicide on May 24, 2013 by overdosing on Tylenol and alcohol as a result of his depression, anxiety, and relationship issues. However, the Board notes that the Veteran was employed from November 2013 to November 2016. See Veteran's Application for Increased Compensation Based on Unemployability. VA treatment records report continued counseling and suicide prevention. 

VA treatment records from December 2016, report to the Veteran's demeanor to be motivated and cooperative, with euthymic mood.

Given the Veteran's lay and medical evidence of record, the Board finds that the Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the entire period on appeal. Although the Board notes that the VA examiners do not find occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, throughout the period on appeal, an assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner. The adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability. Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2. While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator. As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder. Moore, supra.

During this period the Veteran's anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) was manifested by anxiety attacks and nightmares, passive suicidal thoughts, paranoia, panic attacks, decreased sleep, depression, loss of appetite, decreased concentration, and lack of interest. Although the Veteran does not demonstrate all of the listed symptoms provided with a 70 percent rating, such as spatial disorientation or neglect of personal appearance and hygiene, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. The Board also recognizes that the record in this case indicates panic attacks occurring as often as daily, and the Board notes that the criteria for a 70 percent rating includes "near-continuous panic." Therefore, considering the Veteran's symptomatology as a whole, the Board finds that the increased rating of 70 percent more nearly approximated the Veteran's symptomatology. Accordingly, a higher rating of 70 percent, but no higher, for the period on appeal prior to January 19, 2017 is granted.

The Board finds that for the period on appeal prior to January 19, 2017, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. The Board does not find that the Veteran's disability picture as a whole is more closely approximated by a 100 percent evaluation. See Mauerhan, 16 Vet. App. at 442 (the provided symptoms are not to be treated as a checklist when determining what rating is appropriate). In fact, in an April 2010 statement the Veteran asserted that his service-connected anxiety, NOS, more nearly approximated that of a 70 percent disability rating.

The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. In this case, during the period on appeal prior to January 19, 2017, VA treatment records indicate passive suicidal thoughts and a suicide attempt, and the Veteran reported hearing a radio and described such as a flashback. However the evidence of record does not demonstrate a total occupational and social impairment. As noted above, the Veteran was gainfully employed from November 2013 to November 2016. 

Therefore, concerning the Veteran's service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) the Board grants the Veteran's claim for a higher disability rating of 70 percent, but no higher, for the period prior to January 19, 2017.

B. Period from January 19, 2017, Forward

A January 2017 VA treatment record reports an Emergency Room visit on January 19, 2017 for an overdose on hydroxyzine pills with the Veteran reporting increased depression, anxiety, hopelessness, and suicidal ideations. The Veteran was hospitalized for a few days, but then was admitted into an in-patient substance abuse program in June 2017. 

As noted in the introduction, the RO has granted the Veteran an increased rating of 100 percent for his service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD), effective June 8, 2017. However, given the above evidence, the Board finds that an increased rating of 100 percent is warranted for the period from January 19, 2017, forward. 

The Board finds that, the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating from January 19, 2017, forward. The Veteran's disability picture as a whole is more closely approximated by a 100 percent evaluation, with the Veteran being a persistent danger to himself. During this period, the Veteran's worsened depression and anxiety are accompanied with suicidal ideations and attempts. As a result of the Veteran's attempted suicide and worsening condition, the Veteran was admitted into an in-patient residential treatment program. Therefore, although the Veteran does not demonstrate all of the listed symptoms provided with a 100 percent rating, the Board finds that the Veteran's disability picture, as a whole, demonstrates a total occupational and social impairment.

Thus, the Board finds that an increased rating of 100 percent more nearly approximates the Veteran's symptomatology from January 19, 2017, forward; and a rating of 100 percent effective January 19, 2017, is granted.

III. TDIU

In an April 2010 statement, the Veteran claimed that he was entitled to a TDIU due to his service-connected psychiatric condition. Additionally, in a July 2017 Application for increased compensation based on unemployability, the Veteran stated that his psychiatric disabilities prevent him from securing or following any substantially gainful occupation.

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16 (a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore, 21 Vet. App. at 218 (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore, 555 F.3d 1369. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

A. Period Prior to January 19, 2017

The Board finds that for the period prior to January 19, 2017, the probative evidence of record is against the claim for a TDIU. The Veteran's service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) is rated as 70 percent disabling for this period on appeal (as decided herein). Therefore, the Veteran meets the schedular requirement for entitlement to a TDIU for the period prior to January 19, 2017. 38 C.F.R. § 4.16 (a).

With the schedular requirements satisfied, the matter turns on whether the Veteran was unable to secure and follow substantially gainful occupation by reason of his service-connected disability for the period prior to January 19, 2017. The Board finds that the weight of the evidence does not demonstrate a total disability that rendered him unable to secure or follow a substantially gainful occupation. The Board acknowledges the Veteran's assertions of unemployability due to anxiety and lack of concentration as a result of his service-connected disability. However, the Board notes that the Veteran was employed as an avionics technician from November 2013 to November 2016. See Veteran's Application for Increased Compensation Based on Unemployability. A May 2017 VA treatment note explains that the Veteran last worked in 2016, before he relocated. Since leaving his employment in November 2016, the Veteran has reported that he has since applied for jobs, but that he requires certifications to be able to go back into avionics, and that he did not have the money to obtain required certifications. See May 2017 VA treatment record. Moreover, the Veteran continued to seek VA treatment and counseling in December 2016, during which time the Veteran was reported to be motivated, cooperative, with euthymic mood. Thus, while the Veteran's service-connected disability may result in some occupational impairment, the weight of the evidence of record does not demonstrate that the Veteran's service-connected disability precluded him from securing or following substantially gainful occupation, to include a sedentary job. 

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for the period on appeal prior to January 19, 2017. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Period from January 19, 2017, Forward

The Veteran has been awarded a 100 percent schedular rating for his anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) from January 19, 2017, forward (as decided herein). The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). Thus, in this case the Veteran's claim for a TDIU is moot for the period from January 19, 2017, forward, as he has been awarded a 100 percent schedular rating where TDIU was under appeal.

As for any inferred claim of special monthly compensation (SMC), the Board notes that VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114 . See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent disabling. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). In this case, the Board does not find, nor does the Veteran claim, that a TDIU is warranted based solely on the disabilities other than the Veteran's service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD). Therefore, the Board finds that SMC is not applicable in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 70 percent, but no higher, for the period on appeal prior January 19, 2017, for service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) is granted.

Entitlement to an increased rating of 100 percent for the period from January 19, 2017, forward, for service-connected anxiety disorder, NOS (previously rated as sleep disorder and claimed as PTSD) is granted.

Entitlement to a TDIU for the period prior to January 19, 2017, is denied.

Entitlement to a TDIU for the period from January 19, 2017, forward, is dismissed.


___________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


